Citation Nr: 9904476	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-27 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person.

2.  Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1964.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal to those adverse 
determinations.

In a decision dated in May 1997, the Board denied the 
veteran's claim of entitlement to service monthly pension 
based on the need for the regular aid and attendance of 
another person.  The Board also remanded a claim then in 
appellate status for entitlement to special monthly pension 
by reason of being housebound.  At that time, a VA general 
medical examination (to include gastrointestinal and 
respiratory studies), a VA psychiatric evaluation, and 
assignment of separate evaluations for each of the veteran's 
disabilities (to include those previously rated), were 
requested.

However, prior to commencement of the requested development, 
the veteran appealed the Board's July 1997 determination to 
the United States Court of Veterans Appeals (Court), which, 
by an Order dated in September 1998, granted an August 1998 
joint motion of the parties to vacate the July 1997 Board 
decision denying entitlement to special monthly pension based 
on the need for the regular aid and attendance of another 
person.  The Court remanded the case to the Board for further 
adjudication.  [redacted].


REMAND

The veteran is currently evaluated for non-service-connected 
bipolar affective disorder, obsessive-compulsive disorder, 
and personality disorder, rated as 70 percent disabling.  He 
is also rated as 10 percent disabled for non-service-
connected hiatal hernia.  Entitlement to non-service-
connected pension benefits was granted by the RO in a 
November 1994 rating decision.

The veteran was afforded a VA examination in October 1994.  
General medical examination diagnosed: (1) possible early 
chronic obstructive pulmonary disease, very mild, seen on 
chest X-ray; (2) small sliding hiatal hernia with mild 
reflux; (3) Schatzki's ring, 1.1 centimeters in size, in the 
lower esophagus; and (4) duodenitis with possible small 
peptic ulcer in the duodenum.  Mental disorders examination 
diagnosis was : Axis I, bipolar disorder, mixed; obsessive-
compulsive disorder; Axis II, personality disorder with 
dependent-paranoid and severe obsessive-compulsive features; 
and Axis III, history of head injury in 1980; history of 
hiatal hernia.

In an October 1994 VA Social and Industrial Survey, the 
examiner described the veteran as "psychotic as anybody" 
that she had seen.  

Most recently, the veteran was afforded a VA psychiatric 
examination in September 1996.  The diagnosis was paranoid 
schizophrenia.  

Review of the June 1996 rating decision reveals that the RO 
did not consider or evaluate the disabilities enumerated 
following VA examination in October 1994.  The United States 
Court of Veterans Appeals (Court) requires the Board to 
review the assignment of the percentage ratings for each 
disability in pension cases, including special monthly 
pension cases.  The RO is required to assign percentage 
ratings for each disability.  A new physical examination and 
rating decision are therefore required to identify accurately 
the percentage of impairment attributable to each specific 
non-service-connected disability.  Brown v. Derwinski, 2 Vet. 
App. 444, 447 (1992).

Also, by regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as set forth in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  To date, the RO has not had 
the opportunity of initially adjudicating the veteran's 
entitlement to an increased evaluation for bipolar disorder, 
obsessive-compulsive disorder, and personality disorder under 
the recently-finalized regulatory changes (although such 
evaluation was requested by the Board in its July 1997 
remand).  Further action, to include the RO's adjudication of 
those disorders in view of the veteran's claim of entitlement 
to special monthly pension by reason of being housebound, is 
needed.  In the event such claim continues to be denied, 
notice to the veteran of the most recent rating criteria is 
also required, so that he may respond with appropriate 
arguments in support of his entitlement to the claimed 
benefit.

Review of applicable laws and regulations reveals that if a 
veteran is not in need of regular aid and attendance, but has 
a single permanent disability rated as 100 percent disabling 
and additional disabilities independently ratable at 60 
percent or more under VA's Schedule for Rating Disabilities, 
he may be entitled to special monthly pension if found to be 
housebound.  See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d)(1) (1998).  In view of the 
aforementioned provisions, the Board deems it appropriate to 
withhold final adjudication of the veteran's claim of 
entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person until after 
the requested development (to include VA examinations) has 
been completed.  Following completion of said development, 
the case is to be returned to the Board for adjudication of 
the veteran's claim for entitlement to aid and attendance 
benefits.  At that time, the Board will respond to the 
arguments advanced in the August 1998 joint motion.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord him due 
process of the law, the Board is of the opinion that further 
development with respect to the issue of entitlement to 
special monthly pension by reason of being housebound is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
VA general medical examination, to 
include gastrointestinal and respiratory 
studies, to determine the nature and 
extent of the veteran's disabilities.  
All necessary studies deemed appropriate 
by the examiner should be performed.  The 
examiner is specifically requested to 
complete VA Form 21-2507, Request for 
Examination, and VA Form 21-2680, 
Examination of Housebound Status, 
indicating at the end of the form whether 
the veteran is housebound.  The entire 
claims file should be made available to 
the examiner for review prior to, and 
during the examination.  The complete 
rationale for all opinions expressed must 
be provided.

2.  Next, the veteran should be scheduled 
for a VA psychiatric evaluation to 
determine the nature and extent of any 
psychiatric disorder(s) that may be 
present, including, but not limited to, 
bipolar affective disorder, obsessive-
compulsive disorder, and personality 
disorder.  This evaluation should include 
all necessary tests and studies, and the 
clinical manifestations should be 
reported in detail.  The entire claims 
file should be made available to the 
examiner for review prior to, and during 
the examination.  The complete rationale 
for all opinions expressed must be 
provided.  In particular, the examiner 
should include the assignment of a Global 
Assessment of Functioning (GAF) Score, in 
accordance with the provisions of the 
Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  The examiner is specifically 
requested to render a multi-axial 
diagnosis, to include what the GAF score 
means for each psychiatric disorder 
diagnosed.  Towards this end, the 
examiner should distinguish between the 
symptomatology attributable to each 
psychiatric disorder(s), including any 
personality disorder(s) identified.  If 
an opinion cannot be provided, the 
examiner should explain in writing why 
that is the case.

3.  Next, the RO should rate the 
veteran's psychiatric disorder(s) based 
on all the evidence of record and in 
accordance with the regulatory changes in 
38 C.F.R. §§ 4.125-4.132 [61 Fed. Reg. 
52695-52702 (1996)], and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).

4.  Finally, the case should be reviewed 
again on the basis of the additional 
evidence.  The RO must list all of the 
veteran's disabilities on a formal rating 
document and assign separate evaluations 
to each disability, including those 
disabilities previously rated.  Those 
which can be combined should be so 
combined, pursuant to 38 C.F.R. § 4.25 
(1998).

5.  Thereafter, the RO should review the 
veteran's claim for entitlement to 
special monthly pension by reason of 
being housebound.  If the appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes all relevant 
criteria, a recitation of the percentage 
evaluation for each diagnosed disability, 
the appropriate Diagnostic Code sections, 
and a discussion of their applicability 
to the veteran's disabilities.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond before the record is 
returned to the Board for further review.

Following completion of the above actions, the case should be 
returned to the Board for consideration of all issues in 
appellate status.  The purpose of this REMAND is to obtain 
additional development and afford the veteran due process of 
the law.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified by the RO.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


